Appeal dismissed. We have already construed the petition in this case as a petition for a writ of review under G. L. (Ter. Ed.) c. 250, § 22. Twomey v. Worcester, 320 Mass. 758 (rescript). By that rescript we dismissed the petitioner’s attempted appeal from an order of the Superior Court dismissing her petition. Within ten days after the filing of the rescript in the Superior Court the petitioner filed a motion in that court that the court “grant her a report of the evidence or a new trial.” Still later she filed an elaborate motion to amend her first motion “or to amend the petition for a bill of review.” In her motion to amend she sets up alleged facts pertaining to her original action and evidence alleged to have been given and errors alleged to have been made at the trial of that action. The judge denied both the motion to amend and the original motion for “a report of the evidence or a new trial.” The petitioner has filed, in ambiguous language, an attempted appeal, which, however, she says in her brief is from the denial of her motion to amend. The order denying the petitioner’s motion to amend was not ap-pealable under G. L. (Ter. Ed.) c. 231, § 96. That order was not an. “order *754decisive of the case founded upon matter of law'apparent on the record” and ’ was not an order of either of the other classes of orders made appealable by that section.
M. T. Twomey, pro se.
W. D. Allen, A. M. Hillman & H. J. Meleski, for the defendant, submitted a brief.